MANTON, District Judge.
This is an application for obtaining the' wages and effects of a deceased merchant seaman. It appears from a certificate of the clerk of this court that $14.75, a balance of the wages of the above-named deceased seaman, is now on deposit in the registry of the court, and the effects of said deceased seaman are now in possession of the shipping commissioner for this district. An allowance is asked by the shipping commissioner of $2,12, and the court is informed that this allowance has not been asked for or received heretofore.
There is ample judicial authority for this allowance in other districts. United States v. Grant (D. C.) 224 Fed. 644; United States v. Hill (C. C.) 25 Fed. 375, 377. Under Rev. St. § 4543 (Comp. St. 1916, § 8332), part of the Shipping Commissioner’s Act, the commissioner is required to turn over the money, wages, and effects of deceased seamen, subject to such deductions as may be allowed by *320the court for expenses in respect to any such money and effects. It is plain that, from the language of the statute itself, the shipping commissioner should be allowed the fee of $2 and 1 per cent, in such cases.
. The order will be signed as presented, including the fees of the clerk as calculated, and in the future the clerk may provide in similar orders for an allowance to the shipping commissioner in accordance with this memorandum, and his costs may be fixed as they have been in this order, upon this application.